Citation Nr: 1309713	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for rheumatoid arthritis prior to September 1, 2010, and greater than 20 percent from September 1, 2010.

2.  Entitlement to an initial disability rating greater than 10 percent for hypothyroidism, status post hyperthyroidism.

3.  Entitlement to an initial compensable disability rating for hypertension.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for right foot plantar fasciitis.

6.  Entitlement to service connection for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from June 1985 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for hypothyroidism (rated 10 percent from October 1, 2008), hypertension (rated noncompensable from October 1, 2008), and rheumatoid arthritis (rated noncompensable from October 1, 2008).  As the Veteran's claim was filed as part of the VA's Benefits Delivery at Discharge (BDD) program, the effective date for all disabilities shown to be incurred in service were made effective as of the day following discharge from service.  The RO also denied service connection for sinusitis and right and left foot plantar fasciitis.  The Veteran expressed disagreement with the denials of service connection and with the assigned initial disability ratings, and perfected a substantive appeal.

During the pendency of this appeal, in December 2010, the RO determined that the rheumatoid arthritis warranted a 20 percent disability rating, effective as of September 1, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In December 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to an increased disability rating for the service-connected rheumatoid arthritis, hypothyroidism, and hypertension, as well as, service connection for right and left plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

During the December 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran and her representative indicated a desire to withdraw from appeal the issue of service connection for sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Sinusitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the December 2011 hearing, the Veteran withdrew her appeal as to the issue of service connection for sinusitis.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of service connection for sinusitis is dismissed.


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to an increased disability rating for service-connected rheumatoid arthritis, hypothyroidism, and hypertension, as well as, service connection for right and left plantar fasciitis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).


Initially, the Board notes that in an Authorization And Consent To Release Information To The Department Of Veterans Affairs (VA) (VA Form 21-4142) received in April 2009, the Veteran indicated that she had received a private medical evaluation in conjunction with a "Disability Determination for SSI."  While Social Security Administration determinations are not binding on the Board, medical and administrative records related to a Veteran's Social Security Administration disability compensation benefits claim are potentially important to a claim before the Board.  Any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the Social Security Administration must be included in the Veteran's claims file.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the issues of an increased disability rating for the service-connected rheumatoid arthritis, hypothyroidism, and hypertension, during her December 2011 hearing, the Veteran asserted that each of her disabilities had increased in severity.  A review of the evidence of record shows that the most recent VA examination regarding the Veteran's rheumatoid arthritis and hypertension was in May 2008, and the most recent VA examination as to the hypothyroidism was in January 2010.

In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that respective contemporaneous VA examinations should be conducted.  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Additionally, during the December 2011 hearing, the Veteran indicated that she had undergone recent VA treatment for her service-connected hypothyroidism and her rheumatoid arthritis.  A review of the medical evidence of record shows that the most recent VA treatment records associated with her electronic claims file are dated in January 2011.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, while on remand, all outstanding VA treatment records dated from January 2011 to the present must be obtained. 

Finally, as to the issue of service connection for right and left plantar fasciitis, a review of the evidence of record shows that a July 1984 report of medical examination reveals that at entrance into service, the Veteran's feet were within normal limits.  In an associated report of medical history, also dated in July 1984, she indicated that she had never had foot trouble.  A service treatment record dated in November 1992 shows treatment for pes cavus and heel pain.  Various service treatment records dated from October 2005 to August 2008 show a history of plantar fasciitis.  A treatment record from Midlands Podiatry dated in July 2005 show a diagnosis of bilateral plantar fasciitis.  Following service, a May 2008 VA examination report shows that the Veteran had no current findings relating to her feet and that plantar fasciitis had resolved.  During her December 2011 hearing, the Veteran asserted that she continued to experience bilateral foot pain.  In light of the in-service treatment for plantar fasciitis and the Veteran testimony as to current symptomatology, the Board finds that the Veteran must be afforded an appropriate VA examination to determine whether she has a current right and left foot disability, and if so, whether there is a link between any current symptomatology and the in-service findings.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from January 2011 to the present.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall obtain a copy of the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If such records cannot be located, a negative response from the Social Security Administration must be included in the Veteran's claims file, and she must be notified as to the unavailability of records.

3.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and severity of her service-connected hypothyroidism.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's hypothyroidism, to include functional impairment. 

The examiner is requested to indicate whether any of the following are present: continuous medication required for control, fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, dementia, slowing of thought, depression, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), sleepiness.  If bradycardia is shown, offer an opinion as to whether such condition is related to the service-connected condition.  Also, if there is any other cardiovascular involvement, the condition shall be identified, with an explanation of the involvement. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and severity of her service-connected rheumatoid arthritis.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's rheumatoid arthritis, to include functional impairment. 

Specifically, the examiner is requested to identify whether the Veteran's rheumatoid arthritis is an active process.

The examiner must identify all affected joints, both at the examination and at any time during the appeal period, i.e., since October 1, 2008, to the present.  For each affected joint, the following must be addressed:

(i)  Provide ranges of motion for the affected joint.

(ii)  Note any range of motion loss that is specifically attributable to pain.
(iii)  Note any additional functional loss with repetition.

(iv)  Note where pain starts upon range of motion testing. 

(v)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

(vi)  Note whether pain affects the normal working movement of the joint, including any decreased movement, strength, speed, or endurance.

(vii)  Note any excess fatigability, incoordination, and pain on movement.

(viii)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and severity of her service-connected hypertension.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's hypertension, to include functional impairment. 

The examiner is requested to indicate whether the Veteran's diastolic pressure is: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner should indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

The examiner is asked to comment on the impact of the hypertension on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided. 

6.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and etiology of her asserted right and left plantar fasciitis.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current left or right foot disability (plantar fasciitis) found on examination is related to any incidents of the Veteran's period of active service. 

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

A complete rationale for any opinion expressed shall be provided. 

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


